MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Jan 22 2021, 9:10 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark A. Thoma                                            Theodore E. Rokita
Leonard, Hammond, Thoma & Terrill                        Attorney General of Indiana
Fort Wayne, Indiana
                                                         Steven J. Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert D. Littlejohn,                                    January 22, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1066
        v.                                               Appeal from the
                                                         Allen Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      David M. Zent, Judge
                                                         Trial Court Cause No.
                                                         02D06-1909-MR-10



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021            Page 1 of 21
[1]   Following a jury trial, Robert D. Littlejohn (“Littlejohn”) was convicted of

      murder,1 a felony, and sentenced to sixty years executed. Littlejohn appeals his

      conviction and sentence for murder and raises the following issues for our

      review:


                 I.       Whether the trial court erred when it denied Littlejohn’s
                          request to instruct the jury on the lesser included offense of
                          voluntary manslaughter;


                 II.      Whether the trial court abused its discretion in sentencing
                          Littlejohn when it declined to find his proposed mitigating
                          factors; and


                 III.     Whether Littlejohn’s sentence is inappropriate in light of
                          the nature of the offense and the character of the offender.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On September 7, 2019, Keonna Suttle (“Keonna”) returned home to 1610

      Roosevelt Street (“1610 Roosevelt”) in Fort Wayne, Indiana after delivering

      tamales with her mother, Alisha Suttle (“Alisha”); her aunt, Siara Jackson

      (“Siara”); and a family friend, Kennedy Laramore (“Kennedy”). Tr. Vol. 2 at

      154. Keonna lived at 1610 Roosevelt with her grandmother, Diana Littlejohn

      (“Diana”) and step-grandfather, Littlejohn. Id. When Keonna, Alisha, Siara,




      1
          See Ind. Code § 35-42-1-1.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 2 of 21
      and Kennedy arrived at 1610 Roosevelt, Littlejohn’s sister, Cynthia Littlejohn

      (“Cynthia”) was also there. Id. at 158. Cynthia and Littlejohn had returned

      from visiting family members following the recent death of their father. Tr. Vol.

      3 at 71. Cynthia was outside as Keonna left the vehicle, which was parked on

      the street near 1610 Roosevelt, and Cynthia followed Keonna into the

      residence, angrily confronting Keonna and telling her to stay out of “grown

      folks business.” Tr. Vol. 2 at 158-60.


[4]   Littlejohn, who was inside the house, told Cynthia to leave. Id. at 161. Alisha

      was also inside the house and Siara and Kennedy remained outside in the

      vehicle. Id. As to Keonna staying out of “grown folks business” id. at 160,

      Alisha told Cynthia that if Cynthia had “anything to say to [Keonna]” that she

      could say it to her or to Diana but that Cynthia “got mad, she got smart,

      snarky” and Cynthia and Alisha began to argue. Id. at 160. Alisha left the

      house and went back to the vehicle. Id. at 161-62. Keonna was still in the

      house and as Cynthia was leaving through the front door, she hit Keonna, who

      was pregnant, in the jaw which caused a fight that continued outside the house.

      Id. at 162-63, 199. At that point, Alisha, Siara, and Kennedy left the vehicle

      and came up to the fight between Keonna and Cynthia, which was still

      occurring outside the home. Id. at 163-64. Cynthia and Siara also began to

      fight after Cynthia tried to hit Siara in the face, and Alisha and Kennedy also

      joined the fight; Diana called for everyone to stop fighting, but the fight moved

      to the driveway and into the yard near Cynthia’s car. Id. at 164-66. Littlejohn




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 3 of 21
      attempted to stop the fight and get Cynthia to leave with him in her vehicle. Id.

      at 164.

[5]   The events continued to escalate, and Littlejohn began shoving and knocking

      people around, at some point, striking Diana in the back of her head. Id. at

      169-71, 200; State’s Ex. 3. The fighting continued, and Littlejohn went to the

      garage area and returned to the fight, which was in the area near Cynthia’s car,

      with a knife in his hand. Tr. Vol. 2 at 165. Once Littlejohn grabbed the knife

      and returned to the fight, he came toward Keonna and swung the knife at her

      stomach saying, “[y]ou and this baby gonna die” but did not make contact with

      Keonna. Id. at 174-75. In defense of Keonna, Kennedy then came up and hit

      Littlejohn while she was unarmed. Id. at 166, 174-75. Both Keonna and Siara

      testified that Kennedy was unarmed, and they did not see her with a knife that

      night. Id. at 166, 226-27.2 After Kennedy hit Littlejohn, he began to chase her

      and eventually slashed Kennedy’s arms with the knife and fatally stabbed her in

      the back. Id. at 174-75; Tr. Vol. 3 at 6-7, 10; State’s Exs. 3, 5, 6, 9. Immediately

      after Littlejohn fatally stabbed Kennedy, Littlejohn and Cynthia got into

      Cynthia’s car and drove away. Tr. Vol. 2 at 227; Tr. Vol. 3 at 76; State’s Ex. 3.


[6]   Keonna called 911 during the fight, and Fort Wayne Police Department officers

      arrived at a chaotic scene shortly after the fight had ended. Tr. Vol. 2 at 183-84,




      2
       In a telephone call made from jail, Littlejohn later told Diana that Kennedy had a knife. Tr. Vol. 2 at 219-
      20. At first, Diana did not state to police that Kennedy grabbed a knife, but later, at a meeting with
      prosecutors on February 14, 2020, she later claimed Kennedy had a knife. Id. at 208-11; Tr. Vol. 3 at 15, 44.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021                  Page 4 of 21
      233-34, Tr. Vol. 3 at 40; State’s Ex. 4. Police found two knives in the area, but

      they lacked usable DNA or fingerprints. Tr. Vol. 3 at 118-19, 132-34. Sergeant

      Shannon Hughes (“Sergeant Hughes”) pulled Cynthia’s gold Chrysler Pacifica

      over a short time later and found Littlejohn in the driver’s seat and Cynthia in

      the passenger seat. Id. at 21-23. Sergeant Hughes arrested Littlejohn and

      described him as “very angry, very hostile, excited.” Id. at 23.3 Littlejohn also

      made statements to Detective Geoff Norton like “I cut them up because they

      came at my sister.” Id. at 31-32, 35; State’s Ex. 14. Detective Jason Palm, who

      took swabs from Littlejohn, said Littlejohn’s demeanor alternated between

      “hostile and cooperative” but that he ultimately “had no issues doing what [he]

      needed to do.” Tr. Vol. 3 at 52.


[7]   Dr. Scott Wagner, a forensic pathologist, explained that Kennedy had wounds

      on her arms caused by a sharp object that were defensive wounds. Tr. Vol. 2 at

      244; Tr. Vol. 3 at 6-7; State’s Exs. 5, 6. Kennedy also received a stab wound that

      went five inches into her back between two of her ribs, which cut her left lung,

      aorta, and heart causing 600 milliliters of blood to pool in her left chest. Tr.

      Vol. 2 at 249, Tr. Vol. 3 at 4. Her cause of death was determined to be a stab

      wound to the chest. Tr. Vol. 3 at 10. Littlejohn also exhibited minor wounds to

      his chest and back. Id. at 54-55; State’s Exs. 17, 18.




      3
       Sergeant Hughes also stated that Littlejohn was “a very large man. He’s about six nine (6’9”) almost two
      hundred fifty plus (250) pounds,” and she had to call for a larger police vehicle to accommodate Littlejohn.
      Tr. Vol. 3 at 23.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021                  Page 5 of 21
[8]   On September 12, 2019, the State charged Littlejohn with murder. Appellant’s

      App. Vol. 2 at 12. On March 3, 2020, the trial court held a three-day jury trial.

      Id. at 6-7, 46-47. At trial, Littlejohn tendered proposed jury instructions

      regarding voluntary manslaughter and sudden heat. Id. at 48-52. The trial

      court rejected Littlejohn’s proposed voluntary manslaughter and sudden heat

      instructions after listening to the arguments of Littlejohn’s counsel and the

      prosecutor as to whether there was a serious evidentiary dispute. Tr. Vol. 3 at

      157-60. The jury found Littlejohn guilty as charged of murder. Id. at 191;

      Appellant’s App. Vol. 2 at 70.


[9]   The trial court held the sentencing hearing on April 24, 2020. Appellant’s App.

      Vol. 2 at 119. Littlejohn’s counsel sought the statutory minimum sentence of

      forty-five years for Littlejohn. Tr. Vol. 3 at 200. Littlejohn’s counsel had also

      previously filed a sentencing memorandum, which provided additional

      background on Littlejohn’s life, addressed the statutory mitigating factors found

      in Indiana Code section 35-38-1-7.1(b) and included letters of support for

      Littlejohn. Appellant’s Conf. App. Vol. 2 at 106-15; Tr. Vol. 3 at 200. Specifically,

      trial counsel contended that the following were mitigating circumstances: (1)

      that the circumstances of the offense were unlikely to reoccur because the

      incident was chaotic and involved multiple individuals; (2) Littlejohn was

      acting under provocation because there were three individuals who did not have

      any contractual interest in 1610 Roosevelt on the night of the offense; (3)

      Littlejohn had not been previously convicted of a crime of violence and had led

      a law-abiding for twenty years before this conviction; (4) Littlejohn would be

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 6 of 21
       likely to respond affirmatively to probation or a shorter term of imprisonment;

       and (5) his character and attitudes indicated he would be unlikely to commit

       another crime. Appellant’s Conf. App. Vol. 2 at 112-13. The trial court also

       considered Littlejohn’s presentence investigation report (“PSI”). Appellant’s

       Conf. App. Vol. 2 at 91-105. Littlejohn also expressed his remorse over taking a

       life, which the trial court found as a mitigator but assigned it little weight. Tr.

       Vol. 3 at 208-11. The trial court identified four aggravating factors: (1)

       Littlejohn’s criminal history; (2) prior attempts at rehabilitation had failed; (3)

       Littlejohn’s offense demonstrated an escalation of criminal conduct; and (4) the

       nature and circumstances of the offense. Id. at 211-12; Appellant’s App. Vol. 2 at

       127. The trial court rejected Littlejohn’s proposed mitigators. Tr. Vol. 3 at 210-

       12. The trial court sentenced Littlejohn to sixty years executed in the Indiana

       Department of Correction. Id. at 212; Appellant’s App. Vol. 2 at 119. Littlejohn

       now appeals.


                                        Discussion and Decision

                                             I.       Jury Instruction
[10]   Littlejohn argues that it was error for the trial court to refuse his tendered

       instruction on the lesser included offense of voluntary manslaughter.4 Trial




       4
         Citing Brown v. State, 703 N.E.2d 1010 (Ind. 1998), Littlejohn contends that our review should be de novo.
       See Appellant’s Br. at 15-17. In Brown, the Indiana Supreme Court explained that if a “trial court rejects a
       tendered instruction on the basis of its view of the law, as opposed to its finding that there is no serious
       evidentiary dispute,” then we will review that decision de novo. 703 N.E.2d at 1019. But when a trial court
       makes an express finding “as to the existence or absence of a substantial evidentiary dispute,” then we review
       its decision for an abuse of discretion. Id. After hearing argument from both Littlejohn’s counsel and the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021                  Page 7 of 21
       courts are provided broad discretion when instructing juries, and we review a

       trial court’s decision with regard to jury instructions only for an abuse of that

       discretion. Harrison v. State, 32 N.E.3d 240, 251 (Ind. Ct. App. 2015), trans.

       denied. When determining whether to give a lesser included offense instruction,

       trial courts apply the three-part test our supreme court set out in Wright v. State,

       658 N.E.2d 563 (Ind. 1995). In Wilson v. State, the Indiana Supreme Court

       explained that:

                The first two parts require the trial court to determine whether
                the offense is either inherently or factually included in the
                charged offense. If so, the trial court must determine whether
                there is a serious evidentiary dispute regarding any element that
                distinguishes the two offenses.


       765 N.E.2d 1265, 1271 (Ind. 2002) (citations omitted). If the evidence in the

       record does not support giving an instruction on an inherently or factually

       included lesser offense, then the trial court should not give it to the jury.

       Wright, 658 N.E.2d at 567.


[11]   Murder and voluntary manslaughter are distinguished by evidence of sudden

       heat, “which is an evidentiary predicate that allows mitigation of a murder




       prosecutor relating to evidence of sudden heat, the trial court rejected Littlejohn’s tendered instructions. Tr.
       Vol. 3 at 157-60. While the trial court did not explicitly state that it found no serious evidentiary dispute, the
       record indicates that the lack of a serious evidentiary dispute was the basis for its decision. Id. Therefore, we
       will apply an abuse of discretion standard of review. See Brown, 703 N.E.2d at 1019 (where the trial court
       does not make an explicit finding as to whether a serious evidentiary dispute existed, “we will presume that
       the trial court followed controlling precedent and applied” the law). We also note that, even if we were to
       review the trial court’s decision de novo, we would still conclude that the trial court did not err when it
       declined to give Littlejohn’s tendered instructions to the jury.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021                     Page 8 of 21
       charge to voluntary manslaughter.” Washington v. State, 808 N.E.2d 617, 625

       (Ind. 2004); see also Ind. Code § 35-42-1-3. Sudden heat is described as “anger,

       rage, resentment, or terror sufficient to obscure the reason of an ordinary

       person, preventing deliberation and premeditation[.]” Washington, 808 N.E.2d

       at 626. An instruction on voluntary manslaughter is appropriate only “if there

       exists evidence of sufficient provocation to induce passion that renders a

       reasonable personal incapable of cool reflection.” Id. Words alone do not

       constitute sufficient provocation. Gibson v. State, 43 N.E.3d 231, 240 (Ind.

       2015).

[12]   Because voluntary manslaughter is an inherently included offense of murder,

       step one of the Wright test is satisfied, and we turn to step three, whether there is

       a serious evidentiary dispute as to sudden heat. Wright, 658 N.E.2d at 567.

       Any appreciable evidence of sudden heat justifies an instruction on voluntary

       manslaughter. Roark v. State, 573 N.E.2d 881, 882 (Ind. 1991).


[13]   Littlejohn acknowledges that “provocative words alone cannot sustain a request

       for the lesser-included instruction of voluntary manslaughter” but contends that

       “violent behavior, chaotic situations, and aggressive actions, particularly in

       quick succession over a short period of time, are enough” to show a serious

       evidentiary dispute as to sudden heat such that the jury should have been

       instructed on the lesser-included offense. Appellant’s Br. at 20. Littlejohn

       contends that when he was attacked by Kennedy he reacted with an

       “uncontrollable rage” to the chaotic events of that night. Id. at 22. He also

       contends that his case is analogous to Brantley v. State, 91 N.E.3d 566 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 9 of 21
       2018), cert. denied, 139 S. Ct. 839 (2019) and Roberson v. State, 982 N.E.2d 452

       (Ind. Ct. App. 2013) in which there was evidence of sudden heat.

[14]   In Brantley, the Indiana Supreme Court addressed “the unusual and rare

       circumstance where a defendant is charged with voluntary manslaughter

       without also being charged with murder.” 91 N.E.3d at 568. The issue of

       instructing the jury on a lesser included offense was not at issue. Also, the

       Indiana Supreme Court determined there was sufficient, “although scant,”

       evidence of sudden heat in Brantley’s case because he lived in a house where

       domestic violence was common, and the victim angrily arose from his chair

       with a shiny object in his hand, possibly a knife, just before Brantley shot

       him. Id. at 572.


[15]   In Roberson, which was a post-conviction relief case, this court found ineffective

       assistance of counsel for failure to point out instructional errors, including

       instructions addressing murder and voluntary manslaughter, and observed that

       the record contained “ample evidence of possible sudden heat.” 982 N.E.2d at

       457, 460-61. In discussing the evidence of sudden heat, this court observed that

       the fatal shooting occurred “immediately after [the victim’s] punch, meaning

       there was little or no time for calm reflection by Roberson between [the

       victim’s] ultimate act of provocation and the shooting. [The victim’s]

       provocation went beyond mere words to physical violence, although [the

       victim’s] words and other conduct throughout the evening may have

       contributed to the provocation” and that the evidence of sudden heat required a



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 10 of 21
       proper jury instruction for the State’s burden of proof on murder and voluntary

       manslaughter. 982 N.E.2d at 457-58.


[16]   We disagree with Littlejohn that there was a serious evidentiary dispute as to

       the existence of sudden heat. Here, the evidence presented at trial showed that,

       after attempting to get Cynthia to leave the fight, the events escalated and

       culminated in Littlejohn attacking Kennedy with a knife, which caused her

       death. Tr. Vol. 2 at 161, 164-66, 174-75; Tr. Vol. 3 at 10; State’s Ex. 3. Littlejohn

       initially attempted to remove Cynthia from the situation and leave the scene

       while the women were fighting, but instead of continuing on this path, he

       shoved people and then grabbed a knife from the garage area. Tr. Vol. 2 at 164-

       65, 169-71, 200; State’s Ex. 3.


[17]   Voluntary manslaughter involves an “impetus to kill” which “suddenly

       overwhelms” the actor. Stevens v. State, 691 N.E.2d 412, 427 (Ind. 1997).

       Unlike in Brantley 5 and Roberson where there was evidence of sudden heat,

       Littlejohn’s decision to get a knife and enter the fray after his attempt to get

       Cynthia to leave the fight and proceeding to attack Keonna and fatally stab

       Kennedy, does not show that he was overwhelmed with a sudden “impetus to




       5
         As discussed above, in Brantley, the issue of whether the jury should have been instructed on a lesser
       included offense was not at issue. After finding “scant” evidence of sudden heat, the Indiana Supreme Court
       explained the relationship between an instruction on self-defense and the evidentiary basis for sudden heat,
       stating that “terror sufficient to establish the fear of death or great bodily harm necessary for self-defense
       could be equally sufficient to invoke sudden heat” and that “the same evidence can either mitigate murder or
       excuse it altogether.” Brantley, 91 N.E.3d at 572, 573-74. We cannot say that application of Brantley required
       the trial court to instruct the jury on sudden heat.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021                 Page 11 of 21
kill” or that he lacked the reason of an ordinary person, rendering him

incapable of cool reflection. See Stevens, 691 N.E.2d at 427. Moreover, after

Littlejohn grabbed the knife and before the fatal stabbing, Littlejohn first swung

the knife toward Keonna’s stomach saying “[y]ou and this baby gonna die.” Tr.

Vol. 2 at 174-75. In defense of Keonna, Kennedy hit Littlejohn while she was

unarmed, and Littlejohn proceeded to attack Kennedy with the knife, inflicting

defensive wounds on her and fatally stabbing her in the back as she ran away. 6

Id. at 166, 174-75; Tr. Vol. 3 at 7, 10; State’s Exs. 3, 5, 6. Littlejohn also had the

presence of mind after fatally stabbing Kennedy to drive away from the scene.

Tr. Vol. 2 at 227; Tr. Vol. 3 at 76; State’s Ex. 3. While there was testimony that

Littlejohn was angry and the events of that night were chaotic, there was no

evidence presented to show that Littlejohn’s mental state was so obscured by

his anger that he was prevented from exercising his rational faculties. See

Wilson v. State, 697 N.E.2d 466, 474 (Ind. 1998) (standing alone, anger is not

sufficient to support an instruction on sudden heat); Washington, 808 N.E.2d at

626 (holding that an instruction on voluntary manslaughter was not warranted

where the evidence showed a degree of deliberation and cool reflection);

Suprenant v. State, 925 N.E.2d 1280, 1284 (Ind. Ct. App. 2010) (observing that

the record was replete with evidence “that the impetus to kill did not ‘suddenly’

arise in response to a contemporaneous event,” that the couple had been



6
  As noted, Littlejohn also exhibited defensive wounds on his chest and back, and two knives were found in
the area. State’s Exs. 17, 18. The jury was instructed on self-defense and rejected that defense, finding that the
State met its evidentiary burden to disprove that Littlejohn did not act out of terror or sudden fear of harm.
Appellant’s App. Vol. 2 at 57.

Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021                    Page 12 of 21
       arguing at length, and that, earlier on the day of the victim’s death, the

       defendant had told his mother that the victim planned to leave and take the

       children, and holding that the defendant was not entitled to a voluntary

       manslaughter instruction), trans. denied. We cannot say that there was a serious

       evidentiary dispute as to whether Littlejohn acted out of sudden heat when he

       fatally stabbed Kennedy. Therefore, the trial court did not abuse its discretion

       when it declined to instruct the jury on voluntary manslaughter.


                            II.      Abuse of Discretion in Sentencing
[18]   Littlejohn next argues that the trial court abused its discretion by failing to find

       his proposed mitigating factors. Sentencing decisions are within the sound

       discretion of the trial court and are reviewed on appeal only for an abuse of

       discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g,

       875 N.E.2d 218 (Ind. 2007). An abuse of discretion occurs in four ways, where

       the trial court: 1) fails to enter a sentencing statement; 2) cites an aggravating or

       mitigating factor that is not supported by the record; 3) fails to cite factors that

       are clearly supported by the record; and 4) relies on reasons that are improper as

       a matter of law. Id. at 490-41.


[19]   Although a sentencing court must consider all evidence of mitigating factors

       offered by a defendant, the finding of mitigating factors rests within the trial

       court’s discretion. Henderson v. State, 769 N.E.2d 172, 179 (Ind. 2002). “A

       court does not err in failing to find mitigation when a mitigation claim is highly

       disputable in nature, weight, or significance.” Id. (internal quotations omitted).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 13 of 21
       The trial court is not obligated to explain why it did not find a factor to be

       significantly mitigating. Sherwood v. State, 749 N.E.2d 36, 38 (Ind. 2001) (citing

       Birdsong v. State, 685 N.E.2d 42, 47 (Ind. 1997)). Furthermore, while Indiana

       law mandates that the trial judge not ignore facts in the record that would

       mitigate an offense, and a failure to find mitigating factors that are clearly

       supported by the record may imply that the trial court failed to properly

       consider them, id., an allegation that the trial court failed to find a mitigating

       factor requires the defendant to establish that the mitigating evidence is both

       significant and clearly supported by the record. Carter v. State, 711 N.E.2d 835,

       838 (Ind. 1999).


[20]   Littlejohn first contends that in mitigation the record clearly supported that the

       circumstances leading to the offense were unlikely to recur because it was a

       chaotic situation in which Littlejohn was under strong provocation. He also

       argues that in mitigation the record clearly supported that he had a twenty-year

       period in which he did not engage in criminal activity and none of his prior

       criminal offenses were crimes of violence; that he had successfully completed all

       programming that had been previously ordered; and that he had community

       support by way of letters of support and family attendance at his sentencing.

       We disagree with Littlejohn that the trial court failed to consider or mention his

       proposed mitigating factors in sentencing him.

[21]   At sentencing, members of Littlejohn’s family appeared in support of him, and

       the trial court considered Littlejohn’s sentencing memorandum, which included

       letters of support from members of Littlejohn’s family. Tr. Vol. 3 at 200;

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 14 of 21
Appellant’s Conf. App. Vol. 2 at 114-15. Kennedy’s father also testified as to the

impact of her death on the family, and a letter prepared by Kennedy’s mother

was read at sentencing describing the pain Kennedy’s death caused the family.

Tr. Vol. 3 at 201-04. The trial court stated that it was considering the views of

the families of both Littlejohn and Kennedy. Id. at 210-11. It observed that

Littlejohn’s actions would leave “[a] huge impact” on Kennedy’s family, and,

likewise, Littlejohn’s family was “looking at a family member going away for a

considerable period of time.” Id. at 211. Rather than finding that the family

and community testimony favored the views of either family, the trial court

stated “unfortunately I probably can’t grant either one of their requests” as to

the length of Littlejohn’s sentence because it did not believe Littlejohn was

eligible for “a minimum sentence as requested by one side, and also based on

his - the aggravators and mitigators I don’t think I can also give him a

maximum sentence either.” Id. With respect to aggravators and mitigators in

Littlejohn’s case, the trial court stated as follows:

        As far as mitigators, uh, and remorse, I - I - I do agree with [the
        prosecutor]. I think it’s more of a regret, however, I do sense
        some remorse in the - the statement you just made, sir. But I - I
        do give that just a little bit of weight. Going through the
        Sentencing Memorandum, . . . . I will note that one of them as,
        uh, referenced individuals coming to your house with no
        contractual interest. If memory serves, those were family and
        friends of the family that were there that it wouldn’t be
        uncommon for them to be there. In [regard] to prior criminal
        history, uh, it’s - it’s - it wasn’t the driving while [suspended] that
        you had some time ago. And I agree they were old, but they
        were major felonies. They were B felonies. And going from B
        felonies to murder obviously also shows a possible aggravator of
Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 15 of 21
               an escalation. Um, the short term of imprisonment is also
               requested, or probation. As I already stated, I can’t do that. The
               minimum sentence is forty-five (45) years. As far as someone
               unlikely to commit another crime, I don’t necessarily agree with
               that as you have a previous criminal record. Once again, it is
               old, but they are serious crimes. As aggravators, you do have the
               criminal record of serious felonies as B felonies and also an
               escalation up to murder. Prior attempts at rehabilitation have
               failed. Once again, I’m not gonna rehash everything that was
               stated, but there were opportunities for you and then there were
               subsequent or later crimes. I guess - and also I take as an
               aggravator the nature and circumstances of the crime, cause I
               mean essentially the bottom line, sir, is that you chased this
               individual down while they were running away from you and
               you stabbed her in the back killing her. Uh, I find the
               aggravators outweigh the mitigators. I show you’re committed to
               the Indiana Department of Corrections for classification and
               confinement for a period of sixty (60) years.


       Id. at 211-12.


[22]   The trial court’s statement at sentencing belies Littlejohn’s contentions that it

       did not consider his proposed mitigating factors. To the contrary, the trial court

       considered the impact of Littlejohn’s actions on both families, reviewed

       Littlejohn’s PSI, considered the arguments of Littlejohn’s counsel and

       Littlejohn’s own statement on his behalf, and reviewed his sentencing

       memorandum, in which Littlejohn argued for the same proposed mitigating

       factors he now does on appeal. Id. at 200, 208-10; Appellant’s Conf. App. Vol. 2 at

       91-105, 106-15. Outside of his remorse, to which the trial court assigned “a

       little bit of weight” in mitigation, tr. vol. 3 at 212, the trial court considered

       Littlejohn’s proposed mitigating factors and declined to find them as such. See

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 16 of 21
       Mehringer v. State, 152 N.E.3d 667, 673 (Ind. Ct. App. 2020) (noting that

       a trial court does not have to “accept the defendant’s arguments regarding what

       constitutes a mitigating factor or assign proposed mitigating factors the same

       weight as the defendant.”), trans. denied. We cannot say that the trial court

       abused its discretion by failing to adopt Littlejohn’s proposed mitigating factors.


                                     III. Inappropriate Sentence
[23]   Littlejohn also argues that his sentence is inappropriate in light of the nature of

       the offense and his character. Pursuant to Indiana Appellate Rule 7(B), this

       court “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the [c]ourt finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” Whether a

       sentence is inappropriate turns on our sense of the culpability of the defendant,

       the severity of the crime, the damage done to others, and other factors that

       come to light in a given case. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008). We defer to the trial court’s decision, and our goal is to determine

       whether the appellant’s sentence is inappropriate, not whether some other

       sentence would be more appropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind.

       2012). “Such deference should prevail unless overcome by compelling evidence

       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). When we review a sentence, we seek

       to leaven the outliers, not to achieve a perceived correct result. Cardwell, 895

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 17 of 21
       N.E.2d at 1225. On appeal, it is the defendant’s burden to persuade us that the

       sentence imposed by the trial court is inappropriate. Shell v. State, 927 N.E.2d

       413, 422 (Ind. Ct. App. 2010).


[24]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). The advisory sentence for murder is fifty-five years with a

       sentencing range of between forty-five years and sixty-five years. Ind. Code §

       35-50-2-3. The trial court sentenced Littlejohn to sixty years, which was above

       the advisory sentence but was not the maximum sentence that he could have

       received. Tr. Vol. 3 at 212; Appellant’s App. Vol. 2 at 127. Thus, Littlejohn

       received an aggravated sentence.


[25]   As to the nature of offense, Littlejohn argues that, while any murder conviction

       presents a danger to the community, the nature of Littlejohn’s offense was no

       greater than the elements required for conviction which, he maintains, shows

       that his sentence is inappropriate in light of the nature of the offense. The

       nature of the offense is found in the details and circumstances of the

       commission of the offense and the defendant’s participation. Perry v. State, 78

       N.E.3d 1, 13 (Ind. Ct. App. 2017). When determining whether a sentence that

       exceeds the advisory sentence is inappropriate, “we consider whether there is

       anything more or less egregious about the offense as committed by the

       defendant that ‘makes it different from the typical offense accounted for by the

       legislature when it set the advisory sentence.’” Moyer v. State, 83 N.E.3d 136,



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 18 of 21
       142 (Ind. Ct. App. 2017) (quoting Holloway v. State, 950 N.E.2d 803, 807 (Ind.

       Ct. App. 2011)), trans. denied.


[26]   The nature of Littlejohn’s offense shows that, after initially attempting to

       remove Cynthia from the fighting, Littlejohn grabbed a knife and began to

       attack Keonna, who was pregnant at the time, swinging the knife toward her

       stomach. Tr. Vol. 2 at 161-62, 164-66, 174-75; State’s Ex. 3. While Kennedy hit

       Littlejohn in her defense of Keonna, Littlejohn responded by slashing at

       Kennedy’s arms and fatally stabbing her in the back as she was running away.

       Tr. Vol. 2 at 166, 174-75; Tr. Vol. 3 at 7, 10; State’s Exs. 3, 5, 6, 9, 17, 18. Thus,

       Littlejohn’s offense was sufficiently egregious to justify a deviation from the

       “typical” offense of murder. See Moyer, 83 N.E.3d at 142. We cannot say that

       Littlejohn’s sentence is inappropriate in light of the nature of the offense.


[27]   As to his character, Littlejohn argues that his twenty-year period without

       criminal activity and absence of any history of committing crimes of violence,

       support from his community, and remorse show that his sentence is

       inappropriate in light of his character. “The character of the offender is shown

       by the offender’s life and conduct.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct.

       App. 2011). When considering the character of the offender, one relevant fact

       is the defendant’s criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind.

       Ct. App. 2013).

[28]   Here, Littlejohn has a nearly twenty-year gap between his last criminal

       conviction and the current offense, and we acknowledge that Littlejohn has


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 19 of 21
lived a law-abiding life for a substantial period of time. Littlejohn’s prior

convictions for burglary in 1990 and dealing in cocaine in 1999 were both Class

B felony offenses, and the instant offense shows an escalation in the severity of

the crime committed. Appellant’s Conf. App. Vol. 2 at 94-95; Tr. Vol. 3 at 212.

Indeed, while Littlejohn had not been previously convicted of a violent offense

and had previously completed rehabilitative programming following each of his

prior convictions, during the events on the night of September 7, 2019, he

grabbed a knife during a fistfight, slashed Kennedy with the knife, and

eventually stabbed her in the back as she was running away. Appellant’s Conf.

App. Vol. 2 at 94-95; Tr. Vol. 2 at 166, 174-75; Tr. Vol. 3 at 6-7, 10; State’s Exs. 3,

5, 6, 9. His role in Kennedy’s murder shows that his prior completion of

rehabilitative programming did not prevent him from engaging in criminal

conduct on the night of Kennedy’s murder. Littlejohn contends that he is not

the “worst of the worst offenders” despite the aggravating circumstances

identified by the trial court. Appellant’s Br. at 28. We acknowledge that

Littlejohn received letters of support and, based on the information in his

sentencing memorandum and the accompanying letters of support that he

submitted at sentencing, appears to be well-regarded by his family and those

who know him. Appellant’s Conf. App. Vol. 2 at 106-15. The trial court

considered this information, and while it reflects favorably on Littlejohn’s

character, we cannot say that, in broadly considering Littlejohn’s life and

conduct, he has carried his burden to show that his sentence is inappropriate in

light of his character. See Conley, 972 N.E.2d at 876 (“[O]ur goal is to

determine whether the appellant’s sentence is inappropriate, not whether some
Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 20 of 21
       other sentence would be more appropriate.”) Littlejohn’s sentence is not

       inappropriate in light of the nature of his offense and his character.


[29]   Affirmed.

       Bradford, C.J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1066 | January 22, 2021   Page 21 of 21